The court properly determined that respondent, who was petitioner and decedent’s daughter, did not meet her burden of demonstrating that petitioner abandoned decedent during his lifetime (see Matter of Riefberg, 58 NY2d 134 [1983]; Matter of Maiden, 284 NY 429 [1940]; Matter of Gardner, 176 AD2d 142 [1991], lv dismissed 78 NY2d 1124 [1991]). The evidence established that petitioner and decedent, who had been married for 65 years, were each forced by circumstances to live with, or near, the child who could provide them with emotional and practical support, that neither spouse abandoned the other, and that their separate living arrangements were necessitated by their advanced age and failing health.
*326We have considered respondent’s remaining contentions and find them unavailing. Concur—Tom, J.P., Buckley, Sweeny and Moskowitz, JJ.